Upon original hearing I had doubts of the correctness of the conclusion of the majority that appellants in their suit in the San Antonio court should be permitted to fix and *Page 864 
fore close their alleged lien, but did not dissent from such majority views at the time. But, upon rehearing, and after more thought upon the matter, I am persuaded that the trial court did not err in enjoining the appellants from attempting to foreclose their alleged lien. As to whether appellants, by reason of their allegations stated in their pleadings, show that they are entitled to a lien under the law, I doubt, but do not express any definite opinion at this time. But I do conclude that to allow them to fix any lien and foreclose it upon any property in the hands of the receiver would be an unwarranted interference with the receiver's right of possession of said property. That appellants can establish their debt, if any, I have no doubt, but do not think they should be permitted to go further.
Owing to the nearness of the end of the term, and by reason of other official duties demanding attention, I cannot go further into a discussion of the law.